Per Curiam.

The discontinuance of tenant’s services as a part-time janitor did not affect his rights as a statutory tenant of the subject controlled apartment (Filmat Realty Corp. v. Carleo, 186 Misc. 717; Opinion of State Rent Administrator No. 42; State Rent and Eviction Regulations, § 16; cf. Matter of Friedman v. Weaver, 3 N Y 2d 123).
The final order should be unanimously reversed upon the law and facts, with $30 costs to the tenant and petition dismissed, with appropriate costs in the court below.
Concur — Pette, Di Gtovanna and Benjamin, JJ.
Final order reversed, etc.